Citation Nr: 0938714	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic dorsolumbar strain. 

2.  Entitlement to a rating in excess of 10 percent for 
status post fracture of the left ankle, prior to July 20, 
2006.

3.  Entitlement to a rating in excess of 30 percent for 
status post fracture of the left ankle, from July 20, 2006.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to July 20, 2006.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1965, from September 1967 to August 1970, and from April 1971 
to May 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 1994 and September 1995 rating decisions.  In 
the September 1994 rating decision, the RO continued a 40 
percent rating for the Veteran's chronic dorsal lumbar strain 
and a 10 percent rating for the Veteran's left ankle 
fracture.  In March 1995 the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 1995, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 1995.  

In March 1995, the Veteran testified during a hearing before 
a Hearing Officer at the RO; a transcript of that hearing is 
of record.  

In the September 1995 rating decision, the RO, inter alia, 
denied a TDIU.  In November 1995, the Veteran filed a NOD.  A 
SOC was issued in July 1996, and the Veteran filed a 
substantive appeal (via a VA Form 9) in July 1996.  

In March 1998, the Veteran testified during a Board hearing 
before a Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  

In an October 1998 decision, the Board denied entitlement to 
increased ratings for the Veteran's service-connected chronic 
dorsolumbar strain and status post left ankle fracture and 
remanded the claim for a TDIU to the RO.  In February 1999, 
the appellant filed a motion for reconsideration of the 
October 1998 Board decision.  In April 1999, the Vice-
Chairman of the Board denied the appellant's motion for 
reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 1997) and 38 C.F.R. §§ 20.1000, 
20.1001 (1997).

The Veteran appealed the October 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2000, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Partial Remand to the 
Board; by September 2000 Order, the Court granted the Joint 
Motion, vacating those portions of the October 1998 Board 
decision that denied increased ratings for the Veteran's 
service-connected chronic dorsolumbar strain and status post 
left ankle fracture, and remanding those matters to the Board 
for proceedings consistent with the Joint Motion.

In May 2001, the Board remanded to the RO the claims remanded 
by the Court, for further action.  After accomplishing for 
action, the RO continued the denials of the claims for 
increased ratings and for a TDIU (as reflected in July 2003 
and June 2004 supplemental SOCs (SSOCs)), and returned these 
matters to the Board for further appellate consideration.  

In a September 2004 decision, the Board denied increased 
ratings for the Veteran's service-connected chronic 
dorsolumbar strain and status post left ankle fracture, as 
well as denied the claim for a TDIU.  The Veteran, in turn, 
appealed the Board's September 2004 decision to the Court.  
In October 2005, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand to the Board; by 
October 2005 Order, the Court granted the Joint Motion, 
vacating the September 2004 Board decision and remanding the 
claims to the Board for proceedings consistent with the Joint 
Motion.

In February 2006, the Board remanded the claims remanded by 
the Court to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, , for further action.  In a June 2007 
rating decision, the RO granted a 30 percent rating for the 
Veteran's status post left ankle fracture, effective July 20, 
2006, and granted a TDIU, effective July 20, 2006; however, 
the RO continued the denial of higher ratings for the 
service-connected chronic dorsolumbar strain and status post 
left ankle fracture (as reflected in June 2007 and March and 
September 2008 and February 2009 SSOCs).  In September 2007, 
the Veteran filed a NOD with the effective date assigned for 
the grant of a TDIU.  In March 2008, the RO issued a SOC 
addressing entitlement to an effective date earlier than July 
20, 2006 for a TDIU.  The RO accepted a May 2008 statement 
from the Veteran's attorney as a substantive appeal in lieu 
of a VA Form 9.  

While the RO has characterized the matter in regard to the 
claim for a TDIU as entitlement to an earlier effective date 
for a TDIU, as the Veteran had previously perfected a claim 
for a TDIU in July 1996, and, in the June 2007 rating 
decision, the RO granted  a TDIU, effective July 20, 2006, 
the Board has recharacterized this matter as entitlement to a 
TDIU prior to July 20, 2006, as reflected on the title page.

Additionally, while the RO has granted a higher rating of 30 
percent for the Veteran's status post left ankle fracture, 
effective July 20, 2006, inasmuch as higher ratings for this 
disability are available before and after that date, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the appeal 
involving the left ankle fracture as encompassing the two 
claims set forth on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Board notes that the Veterans Law Judge who conducted the 
March 1998 hearing is no longer employed by the Board.  The 
Veterans Law Judge chairing such a hearing must decide the 
veteran's appeal, unless that right is waived by the veteran.  
See 38 U.S.C.A. § 7107(c) (West 2002).  In July 2009, the 
Board notified the Veteran that he could request a hearing 
with another Veterans Law Judge, noting that, if he did not 
respond to the letter within 30 days the Board would assume 
that he did not want an additional hearing.  No response has 
been received from the Veteran concerning this matter.  
Accordingly, consistent with the July 2009 letter, the Board 
will presume that no additional Board hearing is desired.

The Board's decision on the matters of higher ratings for 
service-connected status post left ankle fracture is set 
forth below.  The claims for a rating in excess of 40 percent 
for chronic dorsolumbar and for a TDIU are addressed in the 
remand following the order; these matters are being remanded 
to the RO.  The RO will notify the Veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Prior to April 17, 2003, the  no more than moderately 
limited left ankle motion residual to fracture. 

3.  For the period from April 17, 2003 through  July 19, 
2006, the Veteran had  marked limitation of motion of the 
left ankle residual to fracture..  

3.  Since July 20, 2006, Veteran has had limited left ankle 
motion, but there has been no evidence of ankylosis in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees;  and no  evidence of abduction, 
adduction, inversion or eversion deformity.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
status post left ankle fracture, for the period prior to 
April 17, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5271 
(2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 20 percent rating for status post 
left ankle fracture, for the period from April 17, 2003 
through July 19, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, DC 
5271 (2009).  

3. The criteria for a rating in excess of 30 percent for 
status post left ankle fracture, for the period since July 
20, 2006, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.71a, DC 5270 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2006 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for a higher rating for 
his service-connected status post l left ankle fracture and 
notified the appellant of what information and evidence must 
be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the appellant to submit any evidence in his 
possession pertinent to the claim on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2006 letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the June 2007, March and September 2008, 
and February 2009 SSOCs reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of April 1994, 
April 2003, and February 2004 VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcripts of the Veteran's March 1995 and March 1998 
hearings, along with various statements submitted by the 
Veteran and his attorney, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
acknowledges that the claims for a higher rating for chronic 
dorsolumbar strain and for a TDIU are being remanded, in 
part, to obtain outstanding Federal records.  In this regard, 
during VA treatment in March 2006, the Veteran reported that 
he was receiving supplemental security income (SSI) for back 
pain.  The Social Security Administration (SSA) decision is 
not of record, however, the Veteran was not awarded SSA 
benefits for his left ankle disability, but rather, as he 
stated, for back pain.  There has been no argument that the 
SSA records are pertinent to the claims being adjudicated in 
this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, as is discussed below, the claims for a higher 
rating for chronic dorsolumbar strain and for a TDIU prior to 
July 20, 2006 are being remanded, in part, to obtain Federal 
disability retirement records pertinent to those claims.  In 
this regard, the Veteran has consistently reported that he 
was awarded Federal disability retirement following an injury 
in 1985.  Records of private treatment from December 1985 to 
April 1997 reflect that the Veteran was referred by the U.S. 
Department of Labor, and his physician provided carbon copies 
of records of treatment pertinent to the Veteran's low back 
to the U.S. Department of Labor.  In April 1997, the 
Veteran's physician responded to a request for an up to date 
medical examination from the Office of Personnel Management 
and Retirement Operations Center, and provided a diagnosis of 
persistent and intractable back pain.  As the record reflects 
that any outstanding Federal disability retirement records 
pertain to the Veteran's back disability, not to his status 
post left ankle fracture, a remand to obtain these records 
would also impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. 
at 546.  

Further, the Board has considered the fact that, in a June 
1996 statement, the Veteran asked that several disabilities 
be incorporated into his present appeal, including bone 
disease of the ankles.  He reported that each of these 
conditions was of record at the Syracuse VA Medical Center 
(VAMC), and that he was also seen at the Hudson, Florida VAMC 
in April 1996.  No records of treatment from the Hudson, 
Florida VAMC have been associated with the claims file.  
However, in correspondence received in February 1997, the 
Veteran indicated that his complaint listed as bone disease 
did not refer to his left ankle.  As such, any records of 
treatment from the Hudson, Florida VAMC, dated in April 1996, 
are not pertinent to the claims herein decided, a remand to 
attempt to obtain records of VA treatment from April 1996 is 
unnecessary.  See Soyini, 1 Vet. App. at 556.

Finally, the Board recognizes that the claim for a higher 
rating for the left ankle disability was remanded in February 
2006 to obtain an opinion regarding whether pain due to the 
service-connected disability significantly limited functional 
ability during flare-ups or with repeated use.  The examiner 
was asked to specifically note whether there was functional 
loss due to weakness, fatigability, incoordination, pain on 
movements, or when the joint was used repeatedly over time.  
The examiner was asked to specify the point at which motion 
of the ankle was impeded by pain, and was asked to attempt to 
quantify the degree of additional impairment, if any, during 
flare-ups.  The Veteran was afforded a VA examination to 
evaluate his status post left ankle fracture in July 2006; 
however, the examiner did not comment in regard to the 
factors outlined above.  In a March 2007 addendum, the 
examiner noted that the Veteran had significant dyspnea on 
any motion testing of the thoracolumbar spine, even minor 
exertion.  He added that the Veteran's ankle examination 
showed mild restriction of plantar flexion and inversion, but 
he chose not to do the repetitive study due to the Veteran's 
respiratory condition.  He added that he was unable to 
determine, without resort to mere speculation, whether there 
would be any additional limitation of motion of the affected 
area due to flare-ups, but the Veteran certainly had a severe 
lack of endurance due to his respiratory condition.  

Given the March 2007 opinion from the VA examiner, the Board 
finds that the RO has substantially complied with the Board's 
remand order and the report of VA examination is adequate to 
evaluate the status post left ankle fracture.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the claims.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, the RO has already assigned staged ratings for the 
Veteran's service-connected left ankle disability and the 
following analysis is therefore undertaken with consideration 
of the possibility of further staged rating.  

Historically, in a May 1981 rating decision, the RO granted 
service connection and assigned an initial noncompensable 
rating for status post fracture of the left ankle, under the 
provisions of 38 C.F.R. § 4.71a, DC 5299, effective January 
23, 1981.  In an April 1992 rating decision, the RO granted a 
10 percent rating for the Veteran's left ankle disability, 
under the provisions of 38 C.F.R. § 4.71a, DC 5299-5271, 
effective January 14, 1992.  Following VA examination in 
April 1994, the RO continued the 10 percent rating, as 
reflected in the September 1994 rating decision.  

Pursuant to DC 5271, a 10 percent rating is warranted for 
moderate limitation of motion of the ankle, while a 20 
percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, DC 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2009).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  Period prior to April 17. 2003

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, prior to April 17, 
2003, a rating in excess of 10 percent for the Veteran's 
service-connected status post left ankle fracture is not 
warranted. 

Records of VA treatment dated prior to April 17, 2003 reflect 
that, in March 1994, the Veteran presented with complaints of 
joint pains in the ankles, knees, elbows, and shoulders.  He 
stated that his joints popped and crackled with inactivity.  
He added that his ankles sometimes swelled.  The diagnosis 
was joint pain.  

On VA examination in April 1994, the Veteran complained of 
occasional left ankle pain.  The examiner noted that February 
1992 X-rays of the left ankle were totally normal.  Range of 
motion testing revealed 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  The Veteran could nearly 
approximate his two soles with inversion and he had 
approximately 10 degrees of eversion.  The pertinent 
impression was history of left ankle fracture, no evidence of 
left ankle disability at this time.  

During the March 1998 hearing, the Veteran testified that his 
ability to bend his left ankle was limited, and added that it 
ached from arthritis, although, not as badly as his back.  

Based on the foregoing, the Board finds that, prior to April 
17, 2003,  the Veteran's only residual of fracture of the 
ankle-limitation of motion-was no greater  than moderate, 
overall;  as such, a higher rating under DC 5271 is not 
warranted.  In this regard, range of motion testing conducted 
during the April 1994 VA examination revealed that the 
Veteran lacked only 10 degrees of dorsiflexion and 5 degrees 
of plantar flexion.  Significantly, the examiner noted that 
there was no evidence of left ankle disability on the date of 
examination.  As such, the Board finds that marked limitation 
of motion has not been shown.  

The Board also has considered the Veteran's functional 
impairment due to pain and other factors during the period in 
question.  However, the medical evidence during the period in 
question simply does not reflect any functional loss due to 
pain, weakness, excess fatigability, or incoordination.  
Additionally, the Veteran himself described only occasional 
left ankle pain during VA examination in April 1994.  As 
such, the Board finds that the DeLuca factors (noted above) 
provide no  a basis for assignment of a rating in excess of 
10 percent during the period in question.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
left ankle disability during the period prior to April 17, 
2003.  While ratings in excess of 10 percent are available 
for ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position, malunion of the 
os calcis or astragalus with marked deformity, or 
astragelectomy, the diagnostic codes evaluating these 
conditions are simply not applicable to the Veteran's 
service-connected left ankle disability during this period.  
It is neither contended nor shown that the Veteran's service-
connected left ankle disability involves any of the 
aforementioned conditions.  As such, evaluation of the 
disability  under , DCs 5270, 5272, 5273, or 5274, 
respectively, is not warranted.  

B.  Period from April 17, 2003 through July 19, 2006

On VA examination in April 2003, the Veteran complained of 
left ankle stiffness.  In describing the history of his 
disability, the Veteran stated that he sustained a fracture 
of his left ankle in 1965, which was treated by casting, and 
that he had gotten along fairly well since then.  On 
examination, there was no evidence of any ankle deformity.  
There was no pain on palpation and stability of the ankle was 
good.  Range of motion testing revealed dorsiflexion to 5 
degrees, with normal being to 20 degrees, and plantar flexion 
to 20 degrees, with normal being to 40 degrees.  The 
pertinent diagnosis was status post fracture of the left 
ankle without residual impairment.  The examiner commented 
that the examination was conducted during a period of 
quiescent symptoms, and that the symptoms elicited from the 
Veteran were compatible with the diagnosis.  The examiner 
added that, during flare-up of symptoms, which could occur 
with varying frequency, the physical findings of the 
examination could be significantly different, but that 
quantification of such changes would require examination 
during a flare-up.  He added that the Veteran had not 
exhibited any weakened movements, excess fatigability, or 
loss of coordination during the examination.  

On VA examination for evaluation of  the Veteran's service-
connected spine disability in February 2004, the examiner 
noted that the Veteran ambulated with a slight limp on the 
left leg, which was due to his ankle condition.  

A June 2006 record of VA treatment reflects that the Veteran 
complained of left ankle pain, level 4 out of 10, and was 
issued a straight cane.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, as of the date of the 
April 17, 2003 VA examination, the criteria for the next 
higher, 20 percent, rating have been e met.  In this regard, 
range of motion testing during that  examination revealed 
dorsiflexion to 5 degrees, only one-quarter of normal 
dorsiflexion, and plantar flexion to 20 degrees, less than 
half of normal plantar flexion according to Plate II, and 
only half of the Veteran's normal plantar flexion, according 
to the examiner.  Thus, resolving all  reasonable doubt in 
the Veteran's favor, the Board finds that marked limitation 
of motion, as required for a 20 percent rating, has been 
shown.  38 C.F.R. § 4.71a, DC 5271.  

While the evidence indicates that an increased rating of 20 
percent is warranted, there is no evidence of ankylosis of 
the ankle, as required for a rating in excess of 20 percent.  
See 38 C.F.R. § 4.71a., DC 5270.

A higher rating is not assignable even when functional loss  
due to pain and other DeLuca factors during the period in 
question.  In this regard, the 20 percent rating assigned is 
the maximum schedular rating for limitation of motion of the 
ankle, thus, it would appear that the DeLuca factors do not 
have any bearing on the rating primarily based on limited 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In any event, the Board points out that, while the Veteran 
has complained of left ankle pain during the period in 
question, his pain has not been shown to result in, or result 
in disability comparable to, ankylosis of the ankle.  
Moreover, the VA examiner who evaluated the Veteran in April 
2003 noted that the Veteran had not exhibited any weakened 
movements, excess fatigability, or loss of coordination 
during the examination.  As such, the Board finds that the 
DeLuca factors provide no basis for assignment of a rating in 
excess of 20 percent during the period in question.  

C.  Since July 20, 2006

In a June 2007 rating decision, the RO granted an increased, 
30 percent, rating for left ankle fracture, effective July 
20, 2006, pursuant to DC 5270.  See 38 C.F.R. § 4.71a, DC 
5270.  

On VA examination in July 2006 the Veteran complained of his 
left ankle occasionally swelling.  On examination, the 
Veteran had a limp on the left leg.  There was slight valgus 
deformity of the left ankle, but no pain on palpation.  There 
was no evidence of any instability of the ankle on stress 
examination.  Range of motion testing revealed dorsiflexion 
to 10 degrees, of a normal 20 degrees, and plantar flexion to 
30 degrees, of a normal 45 degrees.  Inversion was to 10 
degrees, of a normal 30 degrees, and eversion was to 10 
degrees, of a normal 20 degrees.  The pertinent diagnosis was 
status post fracture of the left ankle with residual 
degenerative joint disease.  

Based on the foregoing, the Board finds that there is no 
medical evidence that the Veteran's service-connected left 
ankle disability has been manifested by any actual ankylosis 
since July 20, 2006, let alone ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity, as required for a higher rating under DC 5270.  

The Board emphasizes that a rating in excess of 30 percent is  
not warranted even when functional loss t due to pain and 
other factors is considered.  In this regard, the 30 percent 
rating assigned exceeds the maximum schedular rating for 
limitation of motion of the ankle, thus, it would appear that 
the DeLuca factors are not for application.  See Johnston, 10 
Vet. App. at 85.  In any event, the Board points out that the 
Veteran described only occasional left ankle swelling on VA 
examination in July 2006, and there was no pain on palpation.  
Moreover, in a March 2007 addendum, the VA examiner who 
evaluated the Veteran in July 2006 indicated that he could 
not indicate, without resorting to mere speculation, whether 
there would be any additional limitation due to flare-ups, 
but attributed the Veteran's lack of endurance to a 
respiratory condition (as opposed to his service-connected 
left ankle disability).  As such, the Board finds that the 
DeLuca factors  provide no basis for assignment of a rating 
in excess of 30 percent since July 19, 2006.

D.  All Periods

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
residuals of left ankle fracture have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the April 1995 SOC 
and July 2003 and June 2004 SSOCs).  In this regard, the 
Board notes that the disability, alone, has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in any rating assigned).  Rather, 
the record reflects that the Veteran has not worked since 
1985 due to a back injury, as noted in the February 2004 VA 
examination report.  The Veteran himself indicated that he 
was totally disabled due to his back condition in 
correspondence received in June 2006.  There also is no 
objective evidence that the left ankle disability has 
warranted frequent periods of hospitalization since the date 
of the claim for an increased rating, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, a 20 percent, but no higher, 
rating for the Veteran's residuals of a left ankle fracture 
is warranted for the period from April 17, 2003 through July 
19, 2006, but ratings in excess of 10 percent prior to April 
17, 2003, and 30 percent since July 20, 2006 are not 
warranted.  The  Board has resolved reasonable doubt the 
Veteran's favor in determining that a 20 percent rating from 
April 17, 2003 through July 19, 2006 is warranted, but finds 
that the preponderance of the evidence is against assignment 
of a rating greater than 10 percent prior to April 17, 2003, 
or a rating greater than 30 percent after July 20, 2006.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for stats post fracture of 
the left ankle, prior to April 17, 2003, is denied.  

A 20 percent rating for status post fracture of the left 
ankle, from April 17, 2003 through July 19,  2006, is 
granted, subject to the legal authority governing the payment 
of VA compensation.  

A rating in excess of 30 percent for status post  fracture of 
the left ankle, from July 20, 2006, is denied.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such action will, regrettably, further delay an 
appellate decision on these claims.

Review of the claims file reveals that there are pertinent 
Federal records outstanding.  During the March 1998 hearing, 
the Veteran testified that he had a claim for Social Security 
disability pending.  He added that he had previously filed a 
claim for Social Security, and was denied.  He submitted a 
January 1998 Personal Earnings and Benefit Estimate Statement 
from SSA.  The statement indicated that the Veteran did not 
have enough work credits for SSA disability benefits.  

During VA treatment in March 2006, the Veteran stated that he 
was on SSI for back pain.  June 2007 and January 2008 SSA 
Inquiries printed by the RO reflect that the Veteran's claim 
had been denied, and, in the March 2008 SSOC, the RO 
indicated that the Veteran did not receive Social Security 
Disability Insurance benefits.  While the January 1998 letter 
from SSA suggests that the Veteran's claim for Social 
Security Disability benefits may have been denied because of 
lack of work credits, the Veteran himself testified in March 
1998, two months after receipt of this letter, that he had a 
claim for Social Security disability pending.  One year 
earlier, during private treatment of the back in April 1997, 
the Veteran had stated that Social Security was having him 
undergo physical examinations on a yearly basis for 
recertification of his disability.  

Moreover, despite the evidence regarding work credits, 
qualifying work credits do not appear to be a requirements 
for Supplemental Security Income (SSI) (as opposed to Social 
Security Disability Insurance (SSDI)).  In this regard, SSI 
benefits can be awarded in certain circumstances based on the 
presence of disability.  See 20 C.F.R. § 416.202 (2009) 
(explaining the bases of eligibility for SSI as age 65 or 
older; blindness; or disability).  The receipt of SSI carries 
with it the obligation to cooperate with required periodic 
redeterminations of eligibility, including in the form of 
medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 
416.990 (2009).  

The evidence discussed above indicates that SSA records 
regarding the Veteran's claims for SSDI and/or SSI may 
include medical evidence pertinent to the claim for a rating 
in excess of 40 percent for chronic dorsolumbar strain; 
however, no records regarding the Veteran's claims for SSA 
benefits have been associated with the claims file.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Hence, when VA is put on notice of the existence 
of SSA records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  
 
Thus, the RO should obtain and associate with the claims file 
a copy of any SSA decision regarding a claim for disability 
benefits pertinent to the claims remaining on appeal, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The Board also notes that the Veteran has consistently 
reported that he stopped working in 1985 following a back 
injury, for which he received workers' compensation and 
Federal disability retirement.  In this regard, during the 
March 1995 hearing, the Veteran testified that he injured his 
back while working for the Federal government in 1985, and 
was in receipt of Federal retirement benefits.  During the 
March 1998 hearing, the Veteran testified that he was on a 
Federal disability pension due to his back.  

Records of private treatment from March 1995 to April 1, 1997 
reflect that the Veteran was referred for treatment by the 
U.S. Department of Labor, and the Veteran's physician, who 
was treating him for his back disability, provided carbon 
copies of his records to the U.S. Department of Labor.  On 
April 30, 1997, the Veteran presented with a letter from the 
Office of Personnel Management and Retirement Operations 
Center, requesting an up to date medical evaluation.  While 
the March 1995 and April 1997 records from the Veteran's 
physician have been associated with the claims file, records 
regarding a claim for Federal Disability Retirement have not 
been requested from the U.S. Department of Labor or Office of 
Personnel Management.  While the Veteran stopped working in 
1985, the fact that his disability continued to be re-
evaluated in 1997 suggests that these records are potentially 
pertinent to the claim for an increased rating for chronic 
dorsolumbar strain.  

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any decision from the U.S. 
Department of Labor or the Office of Personnel Management, 
regarding the claim for Federal disability retirement 
pertinent to the claim for a rating in excess of 40 percent 
for chronic dorsolumbar strain, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  As discussed 
above, in a June 1996 statement, the Veteran indicated that 
he received treatment for multiple conditions, including bone 
disease of the joints, at the Hudson, Florida VAMC in April 
1996.  The claims file currently includes records of VA 
treatment from the Syracuse VAMC (dated from August 1980 to 
November 2008), but no records from the Hudson, Florida VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Hudson, Florida VAMC 
(dated in April 1996) and the Syracuse VAMC (since November 
2008), following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim for an increased 
rating should include consideration of whether "staged 
rating" of the Veteran's disability, pursuant to Hart (cited 
to above),  is warranted.

As final matter, the Board notes that the Veteran is 
currently ineligible for schedular consideration of a TDIU 
prior to July 20, 2006, because he does not have a single 
disability rated 60 percent and his combined disability 
rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) 
(2009).  Given that the issue for consideration on remand 
could result in the Veteran meeting the percentage 
requirements of 4.16(a) for schedular consideration of a 
TDIU, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for a rating in 
excess of 40 percent for chronic dorsolumbar strain, and that 
the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  As 
such, appellate action on the TDIU claim, at this juncture, 
would be premature, and a remand of this matter is warranted, 
as well.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
the claims remaining on appeal from the 
Hudson, Florida VAMC (dated in April 
1996) and from  the Syracuse VAMC (since 
November 2008).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of any decisions regarding the 
Veteran's claim for disability benefits 
(to include SSDI and/or SSI) pertinent to 
the claims remaining on appeal, as well 
as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain from the U.S. 
Department of Labor or the Office of 
Personnel Management a copy of its 
decision regarding the Veteran's claim 
for Federal disability retirement, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.   
The RO's adjudication of the claim for an 
increased rating should include 
consideration of whether "staged 
rating," pursuant to Hart (cited to 
above), is warranted.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


